COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-10-029-CV
 
 
TERRY TAYLOR, INDIVIDUALLY AND AS                                APPELLANT
REPRESENTATIVE OF THE ESTATE OF 
DORSIE CLARK TAYLOR, DECEASED
 
                                                   V.
 
THE CITY OF GAINESVILLE, TEXAS                                          APPELLEE
 
                                               ----------
 
             FROM
THE 235TH DISTRICT COURT OF COOKE COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------
 
On
February 4, 2010 and February 26, 2010, we notified appellant, in accordance
with rule of appellate procedure 42.3(c), that we would dismiss this appeal
unless the $175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  Appellant has
not paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Because
appellant has failed to comply with a requirement of the rules of appellate
procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).